Case 3:20-cr-00066-MMH-MCR Document 41 Filed 08/31/20 Page 1 of 6 PageID 171




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


    UNITED STATES OF AMERICA

    v.                                                           Case No. 3:20-cr-66-J-34MCR

    PAUL EDWARD LEE, JR.


                                              ORDER

           THIS CAUSE is before the Court on Defendant’s Motion to Dismiss Indictment and

    Memorandum of Law (Doc. 25; Motion), filed on June 18, 2020. The government filed a

    response in opposition to the Motion on July 9, 2020. See United States’ Response in

    Opposition to Defendant’s Motion to Dismiss Indictment (Doc. 34; Response).

    Accordingly, the Motion is ripe for review.

    I.     Background

           On May 10, 2018, a federal grand jury returned an Indictment in a separate case

    charging Defendant with one count of soliciting child pornography in violation of 18 U.S.C.

    § 2251(d)(1)(A) and (2)(B). See United States v. Lee, Case No. 3:18-cr-87-J-34JBT

    (2018 Case) (Doc. 16; 2018 Indictment). The 2018 Case proceeded to a jury trial on

    March 10, 2020, and the jury returned a verdict finding Defendant guilty as charged the

    next day. See 2018 Case (Doc. 77; Jury Verdict). Approximately one month later, on

    April 9, 2020, the Eleventh Circuit Court of Appeals held “that 18 U.S.C. § 2251(d)(1)—

    and specifically, its prohibition against ‘knowingly mak[ing] . . . any notice . . . seeking or

    offering [child pornography]’—does not apply to a private text message sent from one

    individual to another[,]” like the messages at issue in Defendant’s 2018 Case. See United

    States v. Caniff, 955 F.3d 1183, 1192 (11th Cir. 2020). Thereafter, on April 10, 2020,
Case 3:20-cr-00066-MMH-MCR Document 41 Filed 08/31/20 Page 2 of 6 PageID 172




    Defendant filed a Renewed Motion for Judgment of Acquittal based on Caniff. See 2018

    Case (Doc. 80; Motion for JOA). The government did not oppose the relief sought in the

    Motion for JOA. See 2018 Case (Doc. 84; Response to Motion for JOA). On May 14,

    2020, the Court granted Defendant’s Motion for JOA, set aside the guilty verdict, vacated

    the adjudication of guilt, and acquitted Defendant “of the single charge set forth in the

    [2018] Indictment.” See 2018 Case (Doc. 88; Order).

           Following the acquittal on the charge in the 2018 Indictment, on May 7, 2020, a

    federal grand jury returned the Indictment (Doc. 10; 2020 Indictment) in this case, charging

    Defendant with one count of attempted online enticement to engage in illegal sexual

    activity in violation of 18 U.S.C. §§ 2422(b) and 2427 (Count One), and one count of

    attempted production of child pornography in violation of 18 U.S.C. §§ 2251(a) and

    2251(e). The instant Motion followed on June 18, 2020. See Motion. Notably, before

    responding to the Motion, the government filed a request for leave to dismiss Count One

    of the 2020 Indictment, see United States’ Unopposed Request for Leave to Dismiss Count

    One of Indictment (Doc. 30), which the Court granted on June 29, 2020, see Order (Doc.

    32). Thus, the only charge presently pending against Defendant in this case is attempted

    production of child pornography.

    II.   Discussion

           In the Motion, Defendant sets forth four reasons why the Court should dismiss the

    Indictment in this case.    See Motion at 3.      First, Defendant argues that the 2020

    Indictment violates his “right to due process and is an exercise in vindictive prosecution.”

    See id.    In support of this argument, Defendant asserts that “[t]here is a strong

    appearance that the prosecutor and the [FBI] agent have a personal interest in this case.”




                                                 2
Case 3:20-cr-00066-MMH-MCR Document 41 Filed 08/31/20 Page 3 of 6 PageID 173




    Id.   As evidence of this “personal interest,” Defendant states that the United States

    Attorneys’ Office and the FBI issued press releases announcing Defendant’s arrest and

    later his conviction, but failed to issue a press release announcing that the Court vacated

    Defendant’s conviction following the Eleventh Circuit’s decision in Caniff. See id. at 3-4.

    Defendant also notes that “the complaining witness (the first witness at trial) is a fellow FBI

    agent.” Id. at 4. Defendant contends that “[b]etween either seeking or allowing publicity

    about the case, without seeking publicity of the reversal, the government agents are acting

    in a wholly one-sided manner in communicating with the public (i.e., potential jurors).

    Additionally, given the fact that the first government witness is a fellow law enforcement

    officer, a reasonable observer would be concerned about the appearance of bias and

    prejudice in this case.” Id. at 4. The Court finds these arguments to be unavailing.

    Indeed, Defendant cites no authority for the proposition that the government or its case

    agents are required to issue a press release after an acquittal or that failing to do so

    suggests prosecutorial vindictiveness. Nor does Defendant offer any factual or legal

    support for his suggestion that the witness’s employment with the FBI is the reason the

    government pursued the 2020 Indictment.1 Thus, the Court declines to dismiss the 2020

    Indictment on the basis of prosecutorial vindictiveness.2


           1   As the government notes in its Response, Defendant may inquire of any “personal
    interest” of the FBI agents on cross-examination during trial. See Response at 5.
            2 Defendant also argues that this case constitutes a vindictive prosecution because the

    government pursued “new, harsher chargers in retribution for making a proper legal argument” in
    the Motion for JOA. See Motion at 5. In support, Defendant asserts that, when combined, the
    charges in the 2020 Indictment carry a greater statutory penalty than the single charge in the 2018
    Indictment. See Motion at 5-6. However, because the government has dismissed Count One of
    the 2020 Indictment, this argument is moot. As Defendant acknowledges in his Motion, see
    Motion at 3 ¶ 8, the penalty for Count Two of the 2020 Indictment is the same as the penalty for
    the count charged in the 2018 Indictment. As such, Defendant cannot reasonably argue that the
    charge in this case will result in a harsher penalty. See United States v. Kendrick, 682 F.3d 974,
    983 (11th Cir. 2012) (finding no presumption of vindictiveness where second indictment came after
    acquittal, rather than successful appeal, and did not seek heightened charges).


                                                    3
Case 3:20-cr-00066-MMH-MCR Document 41 Filed 08/31/20 Page 4 of 6 PageID 174




           Next, Defendant contends that the 2020 Indictment “violates the Double Jeopardy

    provision of the United States Constitution.” See Motion at 3. Significantly, Defendant

    concedes that “these charges (both the 2018 and 2020 indictments) may technically pass

    the Blockburger[3] separate elements [test.]” Id. at 6 (underlining added). Nevertheless,

    Defendant cites the Supreme Court’s decision in Gamble v United States, 139 S. Ct. 1960,

    1965 (2019), arguing that the 2020 Indictment should be dismissed because “the

    ‘offense[s]’ charged in the 2020 indictment are the same transgression of law as the 2018

    indictment that has been properly dismissed.” Id. at 7. Defendant states that “[t]he

    similarities include: same sovereign (The United States of America)[;] the same prosecutor

    and case agent[;] the same evidence and witnesses[;] the same time period[; and] the

    same location.” Id. at 7. In making this argument, Defendant points to the Gamble

    Court’s emphasis that the Double Jeopardy Clause “protects individuals from being twice

    put in jeopardy ‘for the same offence,’ not for the same conduct or actions.” Gamble, 139

    S. Ct. at 1965 (internal citation and quotation marks omitted) (emphasis in original).

    However, to determine whether an individual is being twice put in jeopardy for the same

    offense, the Court must “examine whether each of the offenses requires proof of a fact

    that the others do not” pursuant to Blockburger, see United States v. Almonte-Nunez, 963

    F.3d 58, 69 (1st Cir. 2020), and Defendant has conceded that they do.4 Thus, although

    Defendant is being tried for the same conduct charged in the 2018 Indictment, Defendant




           3  Blockburger v. United States, 284 U.S. 299, 304 (1932).
           4  Among other differences, attempted production of child pornography does not require
    that a defendant knowingly made, printed or published, or caused to be made, printed or published,
    any notice. See 18 U.S.C. § 2251(a) & (d).


                                                    4
Case 3:20-cr-00066-MMH-MCR Document 41 Filed 08/31/20 Page 5 of 6 PageID 175




    is not being tried for the same offense.5 As such, the Motion is due to be denied on the

    basis of double jeopardy.

           Third, Defendant argues that the 2020 Indictment “is multiplicitous, both as it relates

    to the first indictment and to the counts charged in the second indictment.” See Motion at

    3. “An indictment is multiplicitous if it charges a single offense in more than one count.”

    United States v. Williams, 527 F.3d 1235, 1241 (11th Cir. 2008) (citation omitted).

    Because the 2020 Indictment now consists of only one count, Defendant’s argument that

    it is multiplicitous is without merit.

           Finally, Defendant asserts that the 2020 Indictment “violates the United States

    Department of Justice Petite[6] Policy.” See Motion at 3. Promulgated by the Department

    of Justice, the Petite policy “establishes guidelines for the exercise of discretion by

    appropriate officers of the Department of Justice in determining whether to bring a federal

    prosecution based on substantially the same act(s) or transactions involved in a prior state

    or federal proceeding.” See U.S. Attorneys’ Manual § 9-2.031 (citing Rinaldi v. United

    States, 434 U.S. 22, 27 (1977)). Importantly, as Defendant acknowledges, see Motion at

    8, the Petite policy does not confer substantive rights upon him. Indeed, the Eleventh

    Circuit has “repeatedly refused to enforce that policy by dismissing an indictment; the

    practice of avoiding dual prosecution sets only an internal guideline for the Justice

    Department.” United States v. Hyder, 732 F.2d 841, 843 n.3 (11th Cir. 1984) (citing


           5 The Court also notes that Gamble does not otherwise support Defendant’s argument
    regarding double jeopardy. In Gamble, the Court reaffirmed that the dual-sovereignty doctrine
    permits a state to “prosecute a defendant under state law even if the Federal Government has
    prosecuted him for the same conduct under a federal statute.” Gamble, 139 S. Ct. at 1964. This
    is because “where there are two sovereigns, there are two laws, and two ‘offences.’” Id. at 1965.
    Thus, Gamble has little applicability in this case, where there is no prior state prosecution.
           6 The policy is named for Petite v. United States, 361 U.S. 529 (1960), in which the

    Supreme Court first recognized it.


                                                   5
Case 3:20-cr-00066-MMH-MCR Document 41 Filed 08/31/20 Page 6 of 6 PageID 176




    United States v. McInnis, 601 F.2d 1319, 1323 (5th Cir. 1979)); see also United States v.

    Beard, 41 F.3d 1486, 1489 (11th Cir. 1995) (stating that the “Department of Justice’s policy

    of refraining from multiple prosecutions for essentially the same conduct . . . is an internal

    policy which confers no enforceable rights on a criminal defendant”) (citation omitted).

    For all of these reasons, Defendant’s Motion is due to be denied.

           Accordingly, it is ORDERED:

           Defendant’s Motion to Dismiss Indictment and Memorandum of Law (Doc. 25) is

    DENIED.

           DONE AND ORDERED in Jacksonville, Florida on August 31, 2020.




    lc23
    Copies to:
    Counsel of Record




                                                  6
